Citation Nr: 0733519	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-30 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
thoracic spine.  

2.  Entitlement to service connection for arthritis of the 
cervical spine.

3.  Entitlement to service connection for arthritis of the 
bilateral shoulders.

4.  Entitlement to service connection for arthritis of the 
bilateral hips.

5.  Entitlement to service connection for arthritis of the 
bilateral knees.

6.  Entitlement to service connection for arthritis of the 
bilateral ankles.

7.  Entitlement to service connection for arthritis of the 
bilateral feet.

8.  Entitlement to service connection for arthritis of the 
bilateral elbows.

9.  Entitlement to service connection for arthritis of the 
bilateral wrists.



10.  Entitlement to service connection for arthritis of the 
bilateral hands.

11.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the issues listed on the 
front page of this decision.  Thereafter, the veteran 
perfected an appeal as to all of those issues.  

In a November 2006 rating decision, service connection for 
peripheral neuropathy of the upper right and upper left 
extremities was granted; a rating in excess of 10 percent for 
diabetes mellitus was denied; and service connection for 
hypertension, penicillin allergy, diabetic retinopathy, 
erectile dysfunction, and peripheral neuropathy of the lower 
extremities was denied.  A notice of disagreement as to the 
issue of the evaluation of diabetes mellitus and the denial 
of service connection for penicillin allergy was received.  A 
statement of the case was issued.  A substantive appeal is 
not of record; however, the time period for filing an appeal 
has not elapsed.  Thus, those issues are not before the Board 
at this time.  


FINDINGS OF FACT

1.  Arthritis of the thoracic spine was not manifest during 
service, arthritis was not manifest within one year of 
separation, and currently diagnosed thoracic spine disability 
is not attributable to service.

2.  Arthritis was the cervical spine not manifest during 
service, arthritis was not manifest within one year of 
separation, and currently diagnosed cervical spine disability 
is not attributable to service.

3.  Arthritis of the shoulders was not manifest during 
service, arthritis was not manifest within one year of 
separation, and currently diagnosed shoulder disability is 
not attributable to service.

4.  Arthritis of the hips was not manifest during service, 
arthritis was not manifest within one year of separation, and 
currently diagnosed hip disability is not attributable to 
service.

5.  Arthritis of the knees was not manifest during service, 
arthritis was not manifest within one year of separation, and 
currently diagnosed knee disabilities is not attributable to 
service.

6.  Arthritis of the ankles was not manifest during service, 
arthritis was not manifest within one year of separation, and 
currently diagnosed ankle disability is not attributable to 
service.

7.  Arthritis of the feet was not manifest during service, 
arthritis was not manifest within one year of separation, and 
currently diagnosed feet disability is not attributable to 
service.



8.  Arthritis of the elbows was not manifest during service, 
arthritis was not manifest within one year of separation, and 
currently diagnosed elbow disability is not attributable to 
service.

9.  Arthritis of the wrists was not manifest during service, 
arthritis was not manifest within one year of separation, and 
currently diagnosed wrist disability is not attributable to 
service.

10.  Arthritis of the hands was not manifest during service, 
arthritis was not manifest within one year of separation, and 
currently diagnosed hand disability is not attributable to 
service.

11.  The veteran does not have malaria.  


CONCLUSIONS OF LAW

1.  A thoracic spine disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

2.  A cervical spine disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

3.  A bilateral shoulder disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  



4.  A bilateral hip disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

5.  A bilateral knee disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

6.  A bilateral ankle disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

7.  A bilateral foot disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

8.  A bilateral elbow disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

9.  A bilateral wrist disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

10.  A bilateral hand disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

11.  Malaria was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).  
In this case, the claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim 
and the essential fairness of the adjudication process was 
not affected.  The claimant was provided VCAA notification 
and had knowledge in that regard.  As further noted below, VA 
has obtained all relevant evidence.

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in June and July 
2005.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
arthritis will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Background

A review of the service medical records reflects that the 
veteran made complaints regarding medical problems.  However, 
despite making these complaints about other issues, the 
veteran did not complain of having any thoracic spine, 
cervical spine, shoulders, hips, knees, ankles, feet, elbows, 
wrists, hands, or malaria disabilities.  There were likewise 
no findings, treatment, or diagnosis of thoracic spine, 
cervical spine, shoulders, hips, knees, ankles, feet, elbows, 
wrists, hands, or malaria disabilities.  

On the veteran's Report of Medical History at separation in 
June 1967, he specifically denied having arthritis or 
rheumatism; bone, joint, or other deformity; lameness; 
painful or trick shoulder or elbow; recurrent back pain; 
trick or locked knee; or foot trouble.  On the reverse side 
of the form, the veteran reported that he had never suffered 
any injuries that he was not currently reporting, had not 
been treated by clinics, physicals, healers, or other 
practitioners, within the past years.  On physical 
examination, the examiner reported that the upper 
extremities, feet, lower extremities, spine, musculoskeletal 
system, and neurological system were all normal.  

The silence and the normal findings regarding claimed 
disabilities during service constitute negative evidence.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).

Post-service, there are no pertinent findings regarding the 
claimed disabilities until the mid 1990's, as shown on 
private medical reports.  In the mid-1990's, the veteran was 
seen for low back pain and joint pains in October and 
November 1994.  In December 1995, he reported that he had 
pain in his right elbow.  Physical examination revealed no 
joint abnormalities of the shoulder, elbows, wrists, and 
fingers.  The veteran continued to report pain in his hands, 
right elbow, and fingers of his right hand in December 1995.  
In April 1996, he also indicated that he had wrist pain.  
During the following months of 1996, the veteran continued to 
report left elbow and shoulder pain.  It was noted that he 
had previously also had problems with the right elbow and 
wrist.  

April 1997 x-rays of the cervical spine revealed no obvious 
acute fracture or subluxation, although the C7 vertebra was 
not well seen; moderate osteoarthritis of the third, fourth, 
and fifth cervical vertebrae was reported.  

In February 1999, x-rays of the left elbow revealed an old 
avulsion or secondary ossifications at the medial epicondyle.  
There was some narrowing of the joint space at the 
articulation between the humerus and ulna.  X-rays of the 
hands revealed osteophytosis with a beaked appearance at the 
left third metacarpophalangeal (MCP) and to a lesser extent, 
at the left second MCP and right second, third, and fourth 
MCPs.  There were significant degenerative changes at the 
thumb interphalangeal (IP) joints, left more than right.  The 
thumb carpal metacarpal (CMC) joints and the DIPs (second, 
third, and fourth), bilaterally.  There was a spade-like 
appearance of the distal digital tufts.  

In April 1999, the veteran complained of left elbow pain.  He 
was noted to have osteoarthritis.  Additional April 1999 
records revealed that the veteran was seen for right hand 
pain.  It was noted that he was a mechanic for an airlines 
and performed very hard work with his hands.  He developed 
pain in his right fingers and also that he had pain 
throughout his hands.  He had received rheumatology 
treatment.  It was also noted that he had undergone joint 
replacements in his big toes.  

In August 1999, the veteran was seen for an evaluation of 
polyarthritis.  The veteran was initially seen in February 
1999.  At that time, he had no inflammatory arthritis and the 
physician, I.R.O., M.D., felt that his symptoms were due to 
osteoarthritis.  He was given some ibuprofen/nonsteroidal 
anti-inflammatory drugs (NSAIDS) and he responded well.  In 
mid-summer, the veteran noticed increasing trouble with pain 
and swelling of his hands and wrist.  At that time, he also 
began noticing a migratory arthritis with swelling in an 
individual joint or limb which lasted for a few weeks and 
then moved to another joint.  It was noted that he currently 
had diffuse swelling of the dorsum of his right hand with no 
other active synovitis.  The physician felt that the veteran 
might have a seronegative rheumatoid arthritis.  

In December 1999, the veteran was seen for arthritis of the 
hands, elbow, and wrist.  

In February 2001, the veteran underwent a left carpal tunnel 
syndrome release.  

In March 2002, the veteran underwent a magnetic resonance 
imaging (MRI).  The MRI revealed degenerative type signal 
demonstrated within the posterolateral and posterior zone of 
the medial meniscus.  X-rays revealed some mild degenerative 
changes, but no significant loss of joint space.  The same 
month, the veteran was seen for left knee pain.  It was noted 
that the veteran had fallen during an ice storm in January 
2002 and had experienced pain in his left knee ever since.  
In addition, he reported that he thought that he might have 
fallen on his right knee.  He was unsure if he had twisted or 
hurt his left knee.  The prior MRI was referenced and the 
examiner indicated that the veteran had some signal changes 
in the posterior horn of the medial meniscus, but there was 
no definite tear.  The veteran also had a subchondral cyst in 
the posterior tibia.  Current diagnoses were left knee 
degenerative joint disease and degenerative medial meniscus 
tear.  He was scheduled for a left knee arthroscopy.  

The veteran was seen in June 2002 for diffuse hand pain.  It 
was noted that the veteran underwent bilateral carpal tunnel 
release the year before which helped with his worst aching 
and throbbing pain, but did not eliminate his chronic 
stiffness and polyarthralgias.  It was noted that his hands 
improved when he was off his job with the airlines for a few 
weeks.  X-rays of the hands revealed diffuse moderate 
degenerative change, with osteoarthrosis at the let more than 
the right first CMC; osteophyte formation of the second and 
third MCPs on the left and second through fifth MCPs on the 
right without significant joint space narrowing and 
osteoarthrosis at several distal interphalangeal joints.  The 
physician, A.E.W., opined that the veteran had Missouri 
metacarpal syndrome which was the result of repetitive job 
related trauma to the hands over the course of many years.  

In August 2002, the veteran was seen for chronic hand pain.  
He appeared to have Missouri metacarpal syndrome with was a 
degenerative condition.  

In August 2003, D.D.W., M.D., indicated that the veteran had 
an occupational injury in March 2003 which resulted in a 
meniscus repair.  He sustained articular cartilage damage and 
was going to have problems returning to work.  Supporting 
previous clinical records noted that the veteran fell and 
suffered a hyperflexion injury of his left  knee as well as a 
valgus injury of his knee.  It was also noted that a piece of 
metal fell on his foot.  

The veteran subsequently underwent right knee surgery after 
having an MRI which showed significant wear on the medial 
joint line and a medial meniscus tear.  

In September 2003, the veteran was seen for fluid on his 
right knee.  He underwent an arthroscopy with irrigation and 
debridement of the right knee with synovectomy and drainage.  

In January 2004, the veteran was seen for joint pain in the 
hands, wrists, shoulders, knees, and toe.  It was noted that 
he had been doing better until he fractured his toe and hurt 
his knee.  January 2004 x-rays of both shoulders were normal.  
X-rays of both knees revealed bilateral osteoarthritic 
changes.  On the left, there was moderate to severe medial 
compartment narrowing with subchondral osteosclerosis and 
osteophyte formation.  There were also central osteophytes.  
On the right, there was lateral compartment narrowing with 
central osteophytes.  Bilaterally, there were very mild 
patellofemoral degenerative changes.  

In June 2005, the veteran underwent a VA examination.  At 
that time, the veteran complained of pain and swelling in his 
joints due to arthritis.  The impressions with regard to the 
claimed joints were probable endstage osteoarthritis of the 
right knee, possible severe osteoarthritis of the left knee, 
mild fibromyalgia syndrome, painful first toes status post 
surgeries, bilateral shoulder pain of uncertain etiology.  
The knee problem was the primary complaint and was probably 
due to osteoarthritis and, on the right, injury from a septic 
arthritis/osteomyelitis.  There was no evidence of 
inflammatory arthritis.  It was difficult for the examiner to 
link any of the described problems to military service.  The 
examiner noted that he did not really have enough data to 
back up or refute a possible link.  An additional visit and 
films and laboratory testing was needed.  

In July 2005, the veteran underwent another VA examination.  
The veteran related that he was a paratrooper during service 
and made nine jumps.  At that time, the veteran denied any 
specific inservice joint injury.  The examiner noted that the 
service medical records did not reveal that the veteran was 
ever seen for joint problems.  The veteran related that about 
30 years ago (1975), he noted the gradual onset of arthritic 
pain.  He initially worked as a heavy equipment operator, but 
for the past 7 years, had been employed as a mechanic for the 
airlines.  He reported three job related injuries to the left 
knee, left foot, and right knee.  He indicated that he had 
undergone knee surgery.  The veteran had been seen by several 
physicians including rheumatologists.  The diagnoses 
regarding the veteran had varied from inflammatory to 
osteoarthritis.  The x-ray reports had all made reference to 
osteoarthritis.  Currently, the veteran was complaining of 
problems with his neck, thoracolumbar spine, hips, knees, 
ankles, feet, shoulders, elbows, wrists, etc., and it was 
noted that multiple medications had not worked.  Physical 
examination and laboratory testing were performed.  The 
examiner noted although the diagnosis was somewhat 
questionable, it was the examiner's very strong feeling that 
the veteran was suffering from osteoarthritis which was due 
to aging, workings as a mechanic and heavy equipment 
operator, and was probably totally unrelated to the two years 
he spent in the Army.  The examiner felt that the veteran had 
osteoarthritis rather than acute inflammatory rheumatoid 
arthritis.  The examiner noted that the veteran had a pretty 
good memory for details of injures which he sustained on the 
job.  The veteran himself was unable to remember any specific 
joint injury during active service other than when he 
accidentally stuck his hand with a needle.  It was therefore 
the examiner's opinion that the veteran's joint pains were 
from osteoarthritis and were unrelated to events which 
occurred on active duty.  

March 2006 VA record show that the veteran reported that he 
underwent carpal tunnel repair several years ago which was 
work-related.  Nerve testing was performed which confirmed 
that he had very mild bilateral carpal tunnel syndrome.  In 
November 2006, it was noted that the veteran was no longer 
performing the repetitive motions which caused his carpal 
tunnel syndrome injury.  


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In this case, as noted above, the veteran does not contend 
that there was a specific injury which resulted in his 
claimed disabilities.  His representative has generally 
asserted that his arthritic disabilities are the result of 
the rigorous requirements of being a paratrooper during 
service.  The veteran maintains that malaria is medically 
related to the arthritic disabilities.  

The veteran is competent to state that his duties during 
service were rigorous.  He is competent to state when his 
joints initially became painful.  The veteran has also been 
credible in that regard.  However, he is not competent to 
assess whether he has an arthritic disability or malaria due 
to rigorous activities or other event during service.  This 
type of assessment does not involve a simple diagnosis.  
Thus, the veteran's lay assertions alone are regarding the 
etiology of arthritis and the presence of malaria are not 
competent or sufficient.  


Arthritis of the Thoracic Spine

The veteran did not make any complaints regarding the 
thoracic spine during service.  There were no findings, 
treatment, or diagnosis of thoracic spine disease or injury.  
The separation examination revealed that the thoracic spine 
was normal.  The veteran denied having suffered any injuries.

Following service, there were no contemporaneous complaints, 
findings, treatment, or diagnosis for over two decades.  
Contemporaneous evidence has greater probative value than 
history as reported by the veteran.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994); see also Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim). 
 Further, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

The veteran has stated that his joint pains began in 
approximately the mid-1970's, about 10 years after he was 
separated from service.  Back pain was initially noted in 
1994.  In 1999, the veteran was seen for polyarthritis and 
was diagnosed as having osteoarthritis.  The veteran was 
never specifically noted to have arthritis of the thoracic 
spine.  This was basically confirmed on a June 2005 VA 
examination.  The June 2005 examiner indicated that it was 
difficult for the examiner to link any of the described 
problems to military service, but the examiner stated that he 
did not really have enough data to back up or refute a 
possible link.  In July 2005,the veteran underwent another VA 
examination which included a more comprehensive discussion of 
the medical history.  In addition, the VA examiner considered 
the veteran's inservice military occupational specialty.  The 
examiner indicated that it was his opinion that the veteran 
was suffering from osteoarthritis.  In considering the 
etiological factors, including aging, working as a mechanic 
and heavy equipment operator, and military service, it was 
the examiner's opinion that the veteran's joint pains from 
osteoarthritis and were unrelated to events which occurred on 
active duty.  

The Board attaches significant probative value to this July 
2005 opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  This 
opinion is generally supported by the June 2005 medical 
opinion.  That examiner was unable to provide a definitive 
opinion, however, the July 2005 examiner was able to provide 
such an opinion after a more comprehensive review of the 
record.  Accordingly, this VA examination and opinion is the 
most probative evidence of record as it is competent, based 
on a review of the record, included a physical examination, 
and is supported by the record.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Accordingly, as the most probative evidence establishes that 
osteoarthritis is unrelated to service, service connection 
for a thoracic spine disability is not warranted.  


Arthritis of the Cervical Spine

The veteran did not make any complaints regarding the 
cervical spine during service.  There were no findings, 
treatment, or diagnosis of thoracic spine disease or injury.  
The separation examination revealed that the cervical spine 
was normal.  The veteran denied having suffered any injuries.

Following service, there were no contemporaneous complaints, 
findings, treatment, or diagnosis for over two decades.  The 
veteran has stated that his joint pains began in 
approximately the mid-1970's, about a decade after he was 
separated from service.  Back pain was initially noted in 
1994.  Arthritis was shown on April 1997 x-rays.  

Osteoarthritis was confirmed on the June 2005 examination.  A 
medical nexus to service was not established.  Rather, in 
July 2005, the VA examination concluded that osteoarthritis 
was not related to service with a full rationale provided, as 
indicated above.  

Accordingly, as the most probative evidence establishes that 
osteoarthritis is unrelated to service, service connection 
for a cervical spine disability is not warranted.  


Arthritis of the Bilateral Shoulders

The veteran did not make any complaints regarding the 
shoulders during service.  There were no findings, treatment, 
or diagnosis of shoulder disease or injury.  The separation 
examination revealed that the shoulders were normal.  The 
veteran denied having suffered any injuries.

Following service, there were no contemporaneous complaints, 
findings, treatment, or diagnosis for over two decades.  The 
veteran has stated that his joint pains began about 10 years 
after service.  In 1999, the veteran was seen for 
polyarthritis and was diagnosed as having osteoarthritis.  
The June 2005 examiner confirmed the diagnosis, but was 
unable to specify the etiology.  The July 2005 examiner 
indicated that aging and post-service work duties were the 
etiological factors and that osteoarthritis was unrelated to 
service.  

Accordingly, as the most probative evidence establishes that 
osteoarthritis is unrelated to service, service connection 
for a bilateral shoulder disability is not warranted.  


Arthritis of the Bilateral Hips

The veteran did not make any complaints regarding the hips 
during service.  There were no findings, treatment, or 
diagnosis of hip disease or injury.  The separation 
examination revealed that the hips were normal.  The veteran 
denied having suffered any injuries.

Following service, there were no contemporaneous complaints, 
findings, treatment, or diagnosis for over two decades.  The 
veteran has stated that his joint pains began about a decade 
after service.  In 1999, the veteran was seen for 
polyarthritis and was diagnosed as having osteoarthritis.  
The June 2005 examiner confirmed the diagnosis, but was 
unable to definitely identify the etiology.  The July 2005 
examiner indicated that aging and post-service work duties as 
a mechanic and heavy equipment operator were the etiological 
factors and that osteoarthritis was unrelated to service.  

Accordingly, as the most probative evidence establishes that 
osteoarthritis is unrelated to service, service connection 
for a bilateral hip disability is not warranted.  


Arthritis of the Bilateral Knees

The veteran did not make any complaints regarding the knees 
during service.  There were no findings, treatment, or 
diagnosis of knee disease or injury.  The separation 
examination revealed that the knees were normal.  The veteran 
denied having suffered any injuries.

Following service, there were no contemporaneous complaints, 
findings, treatment, or diagnosis for over two decades.  The 
veteran has stated that his joint pains began about a decade 
after service.  In 1999, the veteran was seen for 
polyarthritis and was diagnosed as having osteoarthritis.  

The veteran fell during an ice storm in January 2002.  A 
March MRI revealed degenerative type signal demonstrated 
within the posterolateral and posterior zone of the medial 
meniscus of the left knee.  X-rays revealed some mild 
degenerative changes, but no significant loss of joint space.  
In addition, he reported that he thought that he might have 
fallen on his right knee, too.  The diagnoses were left knee 
degenerative joint disease and degenerative medial meniscus 
tear.  In March 2003, the veteran injured his left knee while 
at work.  The injury required a meniscus repair.  Further, 
the veteran subsequently underwent right knee surgery after 
having an MRI which showed significant wear on the medial 
joint line and a medial meniscus tear.  Subsequent infection 
required more knee surgery.  

January 2004 x-rays of both knees revealed bilateral 
osteoarthritic changes.  On the left, there was moderate to 
severe medial compartment narrowing with subchondral 
osteosclerosis and osteophyte formation as well as central 
osteophytes.  On the right, there was lateral compartment 
narrowing with central osteophytes.  Bilaterally, there were 
very mild patellofemoral degenerative changes.  

On the June 2005 examination, a diagnosis of osteoarthritis 
was also confirmed.  The July 2005 examiner supported the 
diagnosis of osteoarthritis and opined that it was not 
related to service.  

The veteran has osteoarthritis of the knees which is not 
etiologically related to service, as shown on the most 
probative VA examination.  In addition, post-service injuries 
resulted in the medial meniscus tears and surgeries to the 
knees.  These injuries and the residuals thereof clearly 
post-date service.  Accordingly, service connection for knee 
disabilities is not warranted.  


Arthritis of the Bilateral Ankles

The veteran did not make any complaints regarding the ankles 
during service.  There were no findings, treatment, or 
diagnosis of ankle disease or injury.  The separation 
examination revealed that the ankles were normal.  The 
veteran denied having suffered any injuries.

Following service, there were no contemporaneous complaints, 
findings, treatment, or diagnosis for over two decades.  The 
veteran has stated that his joint pains began about a decade 
after service.  In 1999, the veteran was seen for 
polyarthritis and was diagnosed as having osteoarthritis.  
The June 2005 examiner confirmed the diagnosis, but did not 
provide a nexus to service.  The July 2005 examiner indicated 
that the osteoarthritis was unrelated to service.  

Accordingly, as the most probative evidence establishes that 
osteoarthritis is unrelated to service, service connection 
for a bilateral ankle disability is not warranted.  




Arthritis of the Bilateral Feet

The veteran did not make any complaints regarding the feet 
during service.  There were no findings, treatment, or 
diagnosis of foot disease or injury.  The separation 
examination revealed that the feet were normal.  The veteran 
denied having suffered any injuries.

Following service, there were no contemporaneous complaints, 
findings, treatment, or diagnosis for over two decades.  The 
veteran has stated that his joint pains began about a decade 
after service.  In 1999, the veteran was seen for 
polyarthritis and was diagnosed as having osteoarthritis.  It 
was noted that the veteran had undergone joint replacement in 
his big toes.  The June 2005 examiner confirmed the 
diagnosis, but did not provide a nexus to service.  The July 
2005 examiner indicated that the osteoarthritis was unrelated 
to service.  There is no medical nexus relating 
osteoarthritis to service.  

Accordingly, as the most probative evidence establishes that 
osteoarthritis is unrelated to service, service connection 
for a bilateral foot disability is not warranted.  


Arthritis of the Bilateral Elbows

The veteran did not make any complaints regarding the elbows 
during service.  There were no findings, treatment, or 
diagnosis of elbow disease or injury.  The separation 
examination revealed that the elbows were normal.  The 
veteran denied having suffered any injuries.

Following service, there were no complaints, findings, 
treatment, or diagnosis for over two decades.  The veteran 
has stated that his joint pains began about a decade after 
service.  In February 1999, x-rays of the left elbow revealed 
an old avulsion or secondary ossifications at the medial 
epicondyle.  There was some narrowing of the joint space at 
the articulation between the humerus and ulna.  Thereafter, a 
few months later, the veteran was seen for polyarthritis and 
was diagnosed as having osteoarthritis.  The June 2005 
examiner confirmed that the veteran had osteoarthritis.  He 
was unable to specifically link this diagnosis to service.  
The July 2005 examiner opined that the osteoarthritis was 
unrelated to service.  There is no medical nexus relating 
osteoarthritis to service.  

Accordingly, as the most probative evidence establishes that 
osteoarthritis is unrelated to service, service connection 
for a bilateral elbow disability is not warranted.  


Arthritis of the Bilateral Hands and Wrists

The veteran did not make any complaints regarding the hands 
or wrists during service.  There were no findings, treatment, 
or diagnosis of hand or wrist disease or injury.  The 
separation examination revealed that the hands and wrists 
were normal.  The veteran denied having suffered any 
injuries.

Following service, there were no contemporaneous complaints, 
findings, treatment, or diagnosis for over two decades.  The 
veteran has stated that his joint pains began about a decade 
after service.  

February 1999 x-rays of the hands revealed osteophytosis and 
degenerative changes in the left and right finger joints.  
April 1999 records revealed that the veteran was seen for 
right hand pain.  It was noted that he was a mechanic for an 
airlines and performed very hard work with his hands.  He 
developed pain in his right fingers and also that he had pain 
throughout his hands.  In February 2001, the veteran 
underwent a left carpal tunnel syndrome release.  The veteran 
continued to be seen for hand pain.  In June 2002, x-rays 
again showed degenerative changes.  The physician opined that 
the veteran had Missouri metacarpal syndrome which was the 
result of repetitive job related trauma to the hands over the 
course of many years.  In August 2002, this diagnosis was 
essentially conformed.  

In June 2005, a VA examiner also confirmed that the veteran 
had osteoarthritis.  He was unable to specifically link this 
diagnosis to service.  Rather, the July 2005 examiner opined 
that the osteoarthritis was unrelated to service.  There is 
no medical nexus relating osteoarthritis to service.  

In sum, the veteran developed Missouri metacarpal syndrome 
due to the repetitive motions used at his employment at the 
airlines.  He also developed osteoarthritis, however, the 
etiological factors were aging and post-service employment.  
The most probative evidence established that osteoarthritis 
is not related to service.  

Accordingly, service connection for bilateral hand and wrist 
disabilities is not warranted.  


Malaria.

The veteran claims direct and secondary service connection 
for malaria.  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

However, the Court has consistently held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

There is no inservice or post-service diagnosis of malaria.  
In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  Thus, service connection is not warranted on a 
direct or secondary basis for malaria.  




ORDER

Service connection for arthritis of the thoracic spine is 
denied.  

Service connection for arthritis of the cervical spine is 
denied.

Service connection for arthritis of the bilateral shoulders 
is denied.

Service connection for arthritis of the bilateral hips is 
denied.

Service connection for arthritis of the bilateral knees is 
denied.

Service connection for arthritis of the bilateral ankles is 
denied.

Service connection for arthritis of the bilateral feet is 
denied.

Service connection for arthritis of the bilateral elbows is 
denied.

Service connection for arthritis of the bilateral wrists is 
denied.

Service connection for arthritis of the bilateral hands is 
denied.

Service connection for malaria is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


